Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa et al (PG Pub 2017/0150609 A1).
Regarding claim 1, Miwa teaches a backplane, comprising: a base substrate (50, fig. 5); a plurality of light-emitting units, arranged in an array on the base substrate, wherein each of the plurality of the light-emitting units comprises at least one light- emitting sub-unit (a sub-unit is, for example, LEDs 60f to 60j and the wirings that connect them, fig. 6; there are five sub-unit in figs. 5 and 6); the at least one light-emitting sub-unit comprises a connection line and a plurality of light-emitting diode chips connected with the connection line; the plurality of the light-emitting diode chips are 
Regarding claim 2, Miwa teaches the backplane according to claim 1, wherein, in each of the light-emitting sub-units, the connection line comprises a first connection portion (see fig. 5 attached) and a second connection portion; the first connection portion comprises a first input end (fig. 6 below); the second connection portion comprises a second input end (fig. 6 below); and the first connection portion and the second connection portion respectively comprise an electrical contact point (where they are connected to an LED); the connection line further comprises a third connection portion (with between first and second connection portions, where “heads” and “tails” labeled in fig. 5 below); both ends of the third connection portion respectively comprise an electrical contact point (where it is connected to an LED); the electrical contact point at one end of the third connection portion and the electrical contact point of the first connection portion constitute an electrical contact point pair; the electrical contact point at the other end of the third connection portion and the electrical contact point of the second connection portion constitute an electrical contact point pair; and each of the electrical contact point pairs is respectively connected with an anode and a cathode (fig. 6) of one of the plurality of the light-emitting diode chips in one-to-one correspondence. { 10388/008831-USO/02522781.1 }4Attorney Docket Number: 10388/008831-USO  

    PNG
    media_image1.png
    829
    859
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    528
    575
    media_image2.png
    Greyscale


Regarding claim 3, Miwa teaches the backplane according to claim 2, wherein, in each of the light-emitting sub- units, the third connection portion comprises a plurality of connection sub-portions (see fig. 6 above); both ends of each of the connection sub-portions respectively comprise an electrical contact point; the electrical contact points at adjacent ends of adjacent connection sub-portions constitute an electrical contact point pair; each of the electrical contact point pairs is respectively connected with an anode and a cathode of one of the plurality of the light-emitting diode chips in one-to- one .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (PG Pub 2017/0150609 A1).
Regarding claim 17, Miwa teaches a circuit board, comprising: a substrate (50, fig. 5); and a plurality of connection line units, arranged in an array on the substrate; wherein, each of the connection line units comprises at least one connection line sub-unit (five sub-unit, each has five LEDs connected in series, LEDs 60f to 60j, for example); the connection line sub-unit comprises a plurality of electrical contact point pairs (a pair is where each LEDs is connected); each of the electrical contact point pairs is configured to be connected with an anode and a cathode (fig. 6) of a {10388/008831-USO/02522781.117Attorney Docket Number: 10388/008831-USO light-emitting 
Miwa does not teach the circuit board to be glass-based or the substrate to be  glass.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the circuit board glass-based and the substrate glass for the known benefit of providing a substrate that could endure high processing temperature.
Regarding claim 18, Miwa teaches (see claim 2 above) the glass-based circuit board according to claim 17, wherein the connection line sub-unit comprises a first connection portion and a second connection portion; the first connection portion comprises a first input end; the second connection portion comprises a second input end; and the first connection portion and the second connection portion respectively comprise an electrical contact point; the connection line sub-unit further comprises a third connection portion; both ends of the third connection portion respectively comprise an electrical contact point; the electrical contact point at one end of the third connection portion and the electrical contact point of the first connection portion constitute the electrical contact point pair; the electrical contact point at the other end of the third connection portion and the electrical contact point of the second connection portion constitute the electrical contact point pair.  
Regarding claim 19, Miwa teaches (see claim 3 above) the glass-based circuit board according to claim 18, wherein, in each of the connection line sub-units, the third connection portion comprises a plurality of connection sub- portions; both ends of each .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (PG Pub 2017/0150609 A1) as applied to claim 1 above, and further in view of Shichijo et al (PG Pub 2017/0358724 A1).
Regarding claim 13, Miwa remains as applied in claim 1.
Miwa does not teach a reflective layer.
In the same field of endeavor, Shichijo teaches a reflective layer (22, fig. 5), located between the connection line (21) and the light-emitting diode chip (40), for the benefit of extracting light (paragraph [0049]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a reflective layer, located between the connection line and the light-emitting diode chip for the benefit of extracting light.  
Allowable Subject Matter
Claims 4-7,9,14,15,20-22,24,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach

“including a plurality of first wirings and a plurality of second wirings; a first insulation layer between the plurality of the wirings parallel to each other and the connection line; a second insulation layer between the reflective layer and the connection line,…wherein the first input end of the connection line is connected with the first wiring, and the second input end of the connection line is connected with the second wiring” (claim 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899